DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24, 26-27, 30-31, 33-34, 37-38, 39-40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, the claim recites in-part, “wherein each said right first staple and said right second staple operably supported by a said right first driver are not attached to said right first driver” (emphasis added).  Per the Applicant’s Remarks and the scope of the claims it is deemed that the claim refers to the embodiment of figs. 12-14.  In this embodiment, it is understood that the each right first staple is 820a, 820c, said right second staple is 820b, and said right first driver is 930.  A review of the Specification denotes that the staples 820a-c are supported by respective cradles 916, 920, 936, 940, 956 and 960.  The staples 820a-c are deemed to be “attached” to the driver 930 at these points.  
Even if it could be argued that this apparent connection is not an “attachment”, at the very least the original Specification does not specifically describe this connection as being one in which the staple is “not attached” or “unattached” from the driver.  Furthermore, it was common practice in the art that such supports and drivers provided some level of attachment to the staples so as to prevent them from falling out of the cartridge while being oriented upside-down so as to not spill staples into a patient during surgery.
Regarding claims 39 and 40, each of these claims contain similar language to that recited above in the rejection of claim 23 and stand rejected for the same reasons as stated in the rejection of claim 23.

Regarding claims 24, 26-27, 30-31, 33-34, 37-38 and 40, each of these claims are dependent on a rejected base claim and contain the same subject matter as the rejected base claim.  As such they stand rejected for having the same new matter as their respective base claim.

Allowable Subject Matter
Claims 25, 28-29, 32 and 35-36 are allowed.

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. 
While the previous prior art rejection of record does not read on the new amendments as presented, the new amendments are deemed to include new matter and have been rejected under 35 USC 112a.  The reasons the new amendments are not deemed to have support in the original disclosure is detailed in the rejection above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731